Name: 93/210/EEC: Commission Decision of 7 April 1993 concerning the importation into the Community of certain live animals and their products originating from certain European countries in relation to foot-and-mouth disease
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  animal product;  international trade;  agricultural activity
 Date Published: 1993-04-14

 Avis juridique important|31993D021093/210/EEC: Commission Decision of 7 April 1993 concerning the importation into the Community of certain live animals and their products originating from certain European countries in relation to foot-and-mouth disease Official Journal L 090 , 14/04/1993 P. 0033 - 0035COMMISSION DECISION of 7 April 1993 concerning the importation into the Community of certain live animals and their products originating from certain European countries in relation to foot-and-mouth disease(93/210/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Decision 92/438/EEC (2), and in particular Article 18 (6) thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 92/118/EEC (4), and in particular Article 19 (6) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (5), as last amended by Directive 92/118/EEC, and in particular Article 10 thereof, Whereas foot-and-mouth disease has been confirmed in cattle recently imported into Italy; whereas, however, investigation has shown that the infection was probably introduced in cattle imported from eastern Europe; Whereas it has not been possible to establish the exact origin of infection; Whereas the possible occurrence of foot-and-mouth disease in eastern European countries presents a serious threat to the herds of Member States, in view of trade in and import of live animals and their products; Whereas evidence of false or fraudulent certification has emerged concerning exports of animals from certain countries in eastern Europe to the Community; Whereas it is necessary therefore to implement a temporary prohibition on imports and transit of live animals of susceptible species and certain animal products coming from or via these countries, pending clarification of the disease situation in eastern Europe and establishment of reinforced controls on imports from these countries; Whereas, however, after evaluation of the situation, it is possible to permit transit of fresh meat and milk through these countries and imports and transit of certain heat-treated products originating in these countries; Whereas the Commission, by Decision 93/143/EEC (6) concerning the importation into the Community of certain live animals and their products originating in or coming via Slovenia, Croatia and the Yugoslav Republics, has prohibited imports from and transit through the countries concerned of animals and products of susceptible species; Whereas the Commission, by Decision 91/449/EEC (7) laying down the specimen animal health certificates in respect of meat products imported from third countries, concerning certain eastern European countries, as last amended by Decision 93/139/EEC (8), has established the model of health certificate to use for importation of meat products, in particular from Croatia; whereas it is appropriate to refer to this model certificate to provide guarantees that only certain types of meat products which do not present an animal health risk shall be imported into the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall not authorize the introduction into the territory of the Community of live animals of the bovine, ovine, caprine and porcine and other biungulate species, originating in or coming via the territory of the countries mentioned in the Annex. 2. Member States shall not send live animals of the bovine, ovine, caprine and porcine and other biungulate species to other Member States via the territory of the countries mentioned in the Annex. Article 2 Member States shall not authorize the importation of fresh meat of the bovine, ovine, caprine, porcine and other biungulate species originating in the territory of the countries mentioned in the Annex. Article 3 1. Member States shall not authorize the importation of meat products of the bovine, ovine, caprine, porcine and other biungulate species originating in the territory of the countries mentioned in the Annex. 2. The prohibition referred to in paragraph 1 shall not apply to meat products, containing meat of animals of the bovine, ovine, caprine and porcine and other biungulate species, which have been subjected to one of the following treatments: (a) heat treatment carried out in a hermetically sealed container with an Fo value of 3,00 or more; (b) heat treatment of a type different from that referred to in (a) in which the centre temperature is raised to at least 70 °C. 3. The model certificate as laid down in Decision 91/449/EEC should be annotated in accordance with paragraph 2, as regards importation of meat products, in order to guarantee that only those products subjected to treatment as laid down in the said paragraph may be imported. Article 4 1. Member States shall not authorize the importation of milk of the bovine, ovine, caprine, porcine and other biungulate species originating in the territory of the countries mentioned in the Annex. 2. The prohibition referred to in paragraph 1 shall not apply to milk of the bovine, ovine, caprine and porcine and other biungulate species which have been subjected to 71,7 °C for 15 seconds or an equivalent heat treatment. 3. Member States shall ensure that health certificates for milk to be sent from the countries mentioned in the Annex shall bear the following words: 'Milk conforming to Commission Decision 93/210/EEC of 7 April 1993 concerning the importation into the Community of certain live animals and their products originating from certain European countries in relation to foot-and-mouth disease'. Article 5 1. Member States shall not authorize the importation of milk products of the bovine, ovine, caprine, porcine and other biungulate species originating in the territory of the countries mentioned in the Annex. 2. The prohibition referred to in paragraph 1 shall not apply to milk products of the bovine, ovine, caprine and porcine and other biungulate species which have been subjected to 71,7 °C for 15 seconds or an equivalent heat treatment, or prepared from milk which has been subjected to the heat treatment described in Article 4 (2). 3. Member States shall ensure that health certificates for milk products to be sent from the countries mentioned in the Annex shall bear the following words: 'Milk products conforming to Commission Decision 93/210/EEC of 7 April 1993 concerning the importation into the Community of certain live animals and their products originating from certain European countries in relation to foot-and-mouth disease'. Article 6 1. Member States shall not authorize the introduction into the territory of the Community of animal products of the bovine, ovine, caprine and porcine and other biungulate species not mentioned in Articles 1, 2, 3, 4 and 5, originating in or coming via the territory of the countries mentioned in the Annex. 2. Member States shall not send animal products of the bovine, ovine, caprine and porcine and other biungulate species not mentioned in Articles 1, 2, 3, 4 and 5 to other Member States via the territory of the countries mentioned in the Annex. Article 7 This Decision shall be applicable until 10 May 1993. Article 8 Commission Decision 93/143/EEC is hereby repealed. Article 9 This Decision is addressed to the Member States. Done at Brussels, 7 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 373, 31. 12. 1990, p. 1. (4) OJ No L 62, 15. 3. 1993, p. 49. (5) OJ No L 224, 18. 8. 1990, p. 29. (6) OJ No L 56, 9. 3. 1993, p. 47. (7) OJ No L 240, 29. 8. 1991, p. 28. (8) OJ No L 56, 9. 3. 1993, p. 39. ANNEX COUNTRIES SUBJECT TO RESTRICTIONS Slovenia Croatia The former Yugoslav Republic of Macedonia Serbia Montenegro Bosnia-Herzegovina Belarus The Czech Republic The Slovak Republic Hungary Romania Albania Poland Estonia Latvia Lithuania Russia Bulgaria